Citation Nr: 1713698	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peptic ulcer disease, to include as due to exposure to herbicides or as secondary to service-connected PTSD with alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In his June 2011 substantive appeal (on VA Form 9) the Veteran requested a Travel Board hearing.  In a statement received in June 2011, he withdrew the hearing request.

In February 2016, the Board remanded the case to the RO for additional development.  The February 2016 remand also included the matter of service connection for a seizure disorder.  That issue was granted in a July 2016 rating decision; consequently, that matter is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims and to ensure compliance with prior remand instructions.  See 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim of service connection for hypertension, to include as secondary to exposure to herbicide, an addendum opinion is needed.  In February 2016 the Board remanded the case to the AOJ in order to obtain a VA examination and opinion relating to the etiology of the Veteran's hypertension.  The Veteran underwent a VA examination in April 2016.  The examiner was asked to provide an opinion as to whether the Veteran's hypertension is related to herbicide exposure in service.  The examiner opined that the Veteran's hypertension is less likely as not related to exposure to herbicide in service; however, he did not provide rationale for the opinion.  In the prior remand, the Board noted the National Academy of Sciences (NAS) has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure and requested that the examiner address whether the Veteran's hypertension is related to herbicide exposure on a direct, not presumptive, basis.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  Furthermore, while the records contains an opinion as to whether diabetes mellitus caused the Veteran's hypertension, there is no opinion as to whether the Veteran's service-connected diabetes mellitus may have aggravated his hypertension.  Consequently, a remand to obtain an addendum opinion that addresses these medical questions is necessary.  

Regarding the claim of service connection for peptic ulcer disease, to include as due to herbicide exposure on a direct basis or as secondary to service-connected PTSD with alcohol abuse, in the prior remand, the Board requested an opinion as to whether peptic ulcer disease is related to herbicide exposure or caused or aggravated by the Veteran's service-connected PTSD with alcohol abuse.  The remand noted that in providing an opinion as to whether peptic ulcer disease is related to herbicide exposure, it was not sufficient to conclude that peptic ulcer disease is not on the list of diseases presumptively associated with herbicide exposure as set forth in § 3.309(e).  However, the examiner opined that the Veteran's diagnosis of peptic ulcer disease was less likely as not related to an in service incident or directly caused by his exposure to herbicides because "peptic ulcer disease is not service connectable due to presumptive exposure of herbicides in Vietnam."  Moreover, the examiner did not opine as to whether the Veteran's service-connected PTSD aggravated peptic ulcer disease.  Therefore, in order to ensure compliance with the remand order, an addendum medical opinion should be obtained.  See Stegall, supra.

The Board notes that while the statutory and regulatory presumption of service-connection related to herbicide exposure does not apply to peptic ulcer disease or hypertension, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113 (b) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection."). 

It is noted that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's file to the VA examiner who furnished the April 2016 hypertension opinion (or to another qualified VA examiner if the April 2016 examiner is unavailable), for an addendum opinion clarifying the nature and etiology of the Veteran's hypertension.  The examiner should again review all pertinent records associated with the claim file.

The examiner should provide an opinion addressing the following questions: 

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to herbicide exposure in service?

In addressing question (a), the examiner must discuss the National Academy of Sciences report indicating that there is "limited or suggestive evidence" of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).

(b)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hypertension was aggravated by his service-connected diabetes mellitus?  If the opinion is to the effect that the diabetes mellitus aggravated the hypertension, the examiner should also specify, so far as medically discernible, the degree of disability (pathology/impairment) resulting from such aggravation. 

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.

2.  The AOJ should arrange to have the Veteran's claims file reviewed by a VA gastroenterologist or similarly qualified examiner to furnish an addendum opinion.  The examiner must provide opinions as to the following: 

(a)  Is it at least as likely as not that peptic ulcer disease was aggravated beyond its natural progression by his service-connected PTSD with alcohol abuse?

(b)  Is it at least as likely as not that peptic ulcer disease began during active service or is related to an incident of service, or is directly caused by his exposure to herbicides?  

The examiner is reminded that it is not sufficient to conclude that peptic ulcer disease is not directly caused by exposure to herbicides because it is not on the list of diseases and conditions presumptively linked to herbicide exposure.

If the requested opinions cannot be provided without a re-examination of the Veteran, then arrange for the Veteran to be re-examined.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found based on the evidence of record and current medical knowledge.

3.  Thereafter, the AOJ should review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

